DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-46 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 1, while there is written description support for the method comprising generating a first reaction gas comprising one chlorine and chlorous acid by reacting an acid with the chlorate aqueous solution, allowing the first reaction gas to be absorbed to a neutralization agent, and generating a second reaction gas comprising chlorine dioxide gas and chlorous acid by reducing with hydrogen peroxide the product obtained by absorbing the first reaction gas to a neutralization agent, there appears to be insufficient written description support for generating a first reaction gas comprising a gas other than chlorine dioxide gas, chlorine, and chlorous acid by reacting an acid with the chlorate aqueous solution, and a second reaction gas comprising a gas other than chlorine dioxide gas and chlorous acid.

Claims 2-46 are rejected, because they also depend from the rejected claim 1. 

Claims 1-46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, “generating a first reaction gas using an acid against the chlorate aqueous solution,” it is unclear what the first reaction gas comprises. Further, it is unclear if using an acid against the chlorate aqueous solution means reacting the chlorate aqueous solution with an acid, or it has a different meaning. 

Further, with respect to the limitation "generating a second reaction gas using hydrogen peroxide to obtain an aqueous solution comprising a chlorous acid,” it is unclear what reacts with hydrogen peroxide to obtain an aqueous solution comprising a chlorous acid – (a) the first reaction gas, (b) the chlorate aqueous solution, or (c) something else.

Regarding claim 10, it is unclear if “at least one acid” recited in claim 10 is same as or different from “an acid” recited in claim 1.

Further, there does not appear to be any antecedent basis for the claim term " the reducing step." 

Regarding claim 13, since claim 10 limits the acid to the group consisting of sulfuric acid, phosphoric acid, and nitric acid, it is unclear how the acid can comprise thiosulfuric acid.

Further, since thiosulfuric acid is an acid, it is unclear what additional limitation is added by the qualifier “acidic” before thiosulfuric acid.

Regarding claim 16, it is unclear if the “chlorine dioxide gas comprising a chlorous acid” corresponds to the first reaction gas or the second reaction gas.

Regarding claim 17, it is unclear if “an oxyacid” recited in claim 17 is same as or different from “an acid” recited in claim 1.

Further, there does not appear to be any antecedent basis for the claim term " the reducing step."

Regarding claims 18 and 19, since thiosulfuric acid is an acid, it is unclear what additional limitation is added by the qualifier “acidic” before thiosulfuric acid.

Further, it is unclear if the qualifier “acidic” applies only to thiosulfuric acid or to all the items in the list.

Regarding claim 20, there does not appear to be any antecedent basis for the claim term " the reducing step."

Regarding claim 21, it is unclear if the qualifier “acidic” applies only to thiosulfate or to all the items in the list.

Regarding claims  24 and 25, since thiosulfuric acid is an acid, it is unclear what additional limitation is added by the qualifier “acidic” before thiosulfuric acid.

Further, it is unclear if the qualifier “acidic” applies only to thiosulfuric acid or to “dithionous acid” also.

Regarding claim 26, it is unclear if “the step of generating a first reaction gas in a first reaction” recited in claim 26 is same as or different from the step of “generating a first reaction gas using an acid against the chlorate aqueous solution” recited in claim 1.

Regarding claim 27, it is unclear if “the step of generating a second reaction gas in a second reaction” recited in claim 27 is same as or different from the step of “generating a second reaction gas using hydrogen peroxide” recited in claim 1.

Regarding claim 29, it is unclear if “an aqueous solution comprising a chlorous acid” recited in claim 29 is same as or different from “an aqueous solution comprising a chlorous acid” recited in claim 1.

Regarding claim 36, it is unclear if the step of mixing any one of an inorganic acid, an inorganic acid salt, an organic acid, and an organic acid salt, or two or more types thereof, into the aqueous solution comprising the chlorous acid occurs before the first reaction gas is generated, or after the first reaction gas is generated but before the second reaction gas is generated.

Regarding claim 37, it is unclear if the step of mixing any one of an inorganic acid and an inorganic acid salt, or two or more types thereof, into the aqueous solution comprising the chlorous acid occurs before the first reaction gas is generated, or after the first reaction gas is generated but before the second reaction gas is generated.

Regarding claim 38, it is unclear if the step of mixing any one of an inorganic acid and an inorganic acid salt, or two or more types thereof, into the aqueous solution comprising the chlorous acid, and then mixing any one of an inorganic acid, an inorganic acid salt, an organic acid, and an organic acid salt or two or more types thereof occurs before the first reaction gas is generated, or after the first reaction gas is generated but before the second reaction gas is generated.

Claims 2-46 are rejected, because they also depend from the rejected claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-12, 16, 17, and 36-46 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2013/0302438 (hereinafter called Goda) in view of US patent no. 4,470,888 (hereinafter called Wheaton), and US patent no. 5,378,447 (hereinafter called Jackson), and as evidenced by the attached Wikipedia entry on chloric acid.

Regarding claims 1, 2, 4-9, and 16, Goda discloses a method of manufacturing a chlorous acid aqueous solution, comprising the step of reacting a sodium chlorate aqueous solution with sulfuric acid to obtain a chloric acid solution, and then the step of reacting the chloric acid solution with hydrogen peroxide to produce chlorous acid (see paragraphs 0040 to 002 and Equations A to F).
It was known in the art that above a concentration of approximately 30%, chloric acid solutions decompose to give a variety of products, for example:
8 HClO3 → 4 HClO4 + 2 H2O + 2 Cl2 + 3 O2
3 HClO3 → HClO4 + H2O + 2 ClO2
(see the Wikipedia entry on chloric acid)
The gases obtained from the above spontaneous decomposition of chloric acid read on the first reaction gas and/or the second reaction gas.
Goda does not disclose the step of electrolyzing sodium chloride to obtain the chlorate aqueous solution.  
Wheaton teaches a method of electrolyzing sodium chloride to obtain the chlorate aqueous solution, wherein the chlorate aqueous solution comprises about 400 to 600 g/liter of sodium chlorate (see column 6, lines 55-60), overlapping the claimed range of at least about 45% sodium chlorate solution.
Wheaton further teaches that the electrolyzing comprises making an aqueous saturated sodium chloride solution flow in a diaphragm-free electrolytic cell (see for example, column 4, lines 35-40; column 5, lines 21-26; column 5, lines 59-66; column 6, lines 12-15) and adjusting a pH of an electrolyte solution to about 5.5 to 6 (see column 6, lines 63-64) (overlapping the claimed ranges of about 5.9 to about 7.0 and about 6.0) while conducting electricity for 70-340 hours (see column 5, lines 37-46) (overlapping the claimed range of about 15 hours or more) under conditions with a voltage of 3 V (see column 6, lines 65-67), anticipating the claimed range of about 2.75 to about 3.5 V and about 3 V; and a solution temperature of about 79 to 82 °C (see column 6, lines 65-67), overlapping the claimed range of about 70°C to about 90C. 
Wheaton further teaches that current density is a result-effective variable whose optimum value can be determined by routine experimentation (see column 4, lines 6-11).
Jackson teaches that manufacturing an aqueous solution of sodium chlorate on-site eliminates crystallizing the sodium chlorate, shipping, unloading, and handling the sodium chlorate which would be otherwise be purchased from off-site manufacturers (see column 4, lines 2-17).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Goda by adding the step of electrolyzing sodium chloride to obtain the chlorate aqueous solution as taught by Wheaton. The person with ordinary skill in the art would have been motivated to make this modification, because Jackson teaches that manufacturing an aqueous solution of sodium chlorate on-site eliminates crystallizing the sodium chlorate, shipping, unloading, and handling the sodium chlorate which would be otherwise be purchased from off-site manufacturers (see column 4, lines 2-17).
Regarding claims 10-12, Goda further discloses that sulfuric acid or aqueous solution thereof is added to an aqueous sodium chlorate solution in the reducing step (see Abstract and paragraph 0040, for example).   

Regarding claim 17, it is noted that sulfuric acid is an oxyacid.

Regarding claims 36-38, Goda further discloses the step of mixing any one of an inorganic acid, an inorganic acid salt, an organic acid, and an organic acid salt, or two or more types thereof, into the aqueous solution comprising the chlorous acid (see paragraph 0048).
 
Regarding claim 39, Goda further discloses that the inorganic acid is carbonic acid, phosphoric acid, boric acid, or sulfuric acid (see paragraph 0049).  

Regarding claim 40, Goda further discloses that the inorganic acid salt is carbonate, hydroxide salt, phosphate, or borate (see paragraph 0049).
 
Regarding claim 41, Goda further discloses that the carbonate is sodium carbonate, potassium carbonate, sodium bicarbonate, or potassium bicarbonate (see paragraph 0049).
  
Regarding claim 42, Goda further discloses that the hydroxide salt is sodium hydroxide or potassium hydroxide (see paragraph 0049).
 
Regarding claim 43, Goda further discloses that the phosphate is disodium hydrogen phosphate, sodium dihydrogen phosphate, trisodium phosphate, 6 of 22Application No. 16/088,708PATENT tripotassium phosphate, dipotassium hydrogen phosphate, or potassium dihydrogen phosphate (see paragraph 0049).
 
Regarding claim 44, Goda further discloses that the borate is sodium borate or potassium borate (see paragraph 0049).  

Regarding claim 45, Goda further discloses that the organic acid is succinic acid, citric acid, malic acid, acetic acid, or lactic acid (see paragraph 0049).

Regarding claim 46, Goda further discloses that the organic acid salt is sodium succinate, potassium succinate, sodium citrate, potassium citrate, sodium malate, potassium malate, sodium acetate, potassium acetate, sodium lactate, potassium lactate, or calcium lactate.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2013/0302438 (hereinafter called Goda) in view of US patent no. 4,470,888 (hereinafter called Wheaton), and US patent no. 5,378,447 (hereinafter called Jackson), as shown for claim 1 above, and further in view of document published by the Ministry of Health, Labor and Welfare, “Increase in Bromide Intake due to Intake of Additive "Chlorous Acid Aqueous Solution" (hereinafter called Japanese Health Ministry Document), and as evidenced by the attached Wikipedia entry on chloric acid.  

Goda in view of Wheaton does not disclose that the sodium chloride meets the specification of sodium chloride in the Japanese Pharmacopoeia or a specification equivalent thereto.

Japanese Health Ministry Document teaches that the estimated intake of bromic acid in soft drinks treated with "chlorous acid aqueous solution" derived from using sodium chloride according to the specification provided in the Japanese Pharmacopoeia is limited to a level that corresponds to 10-5 carcinogenic risk level for bromic acid (see page 11 of the applicants’ communication dated 07/07/2021), thus teaching that carcinogenic risk level for bromic acid is minimized by using sodium chloride meets the specification of sodium chloride in the Japanese Pharmacopoeia. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Goda in view of Wheaton by using sodium chloride meets the specification of sodium chloride in the Japanese Pharmacopoeia as taught by Japanese Health Ministry Document. 


Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 4-12, 16, 17, and 36-46 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 8,951,576 (the ‘576 patent), in view of US patent no. 4,470,888 (hereinafter called Wheaton), and US patent no. 5,378,447 (hereinafter called Jackson), and as evidenced by the attached Wikipedia entry on chloric acid.
Claims 1-11 of the '576 patent teach the following:

Regarding claims 1 and 2 of the instant application, claim 1 of the '576 patent teaches a method of manufacturing a chlorous acid aqueous solution, comprising the steps of reacting an aqueous sodium chlorate solution with a volume and concentration of sulfuric acid or aqueous solution thereof appropriate for maintaining pH of said aqueous sodium chlorate solution at 2.3 to 3.4, thereby generating chloric acid; subsequently adding to said chloric acid at least an amount of hydrogen peroxide required for reducing said chloric acid to produce chlorous acid.

It was known in the art that above a concentration of approximately 30%, chloric acid solutions decompose to give a variety of products, for example:
8 HClO3 → 4 HClO4 + 2 H2O + 2 Cl2 + 3 O2
3 HClO3 → HClO4 + H2O + 2 ClO2
(see the Wikipedia entry on chloric acid)
The gases obtained from the above spontaneous decomposition of chloric acid read on the first reaction gas and/or the second reaction gas.

Regarding claims 10-12 of the instant application, claim 1 of the '576 patent teaches that sulfuric acid is used in the reducing step.  

Regarding claim 17, it is noted that sulfuric acid is an oxyacid.

Regarding claims 36-38 of the instant application, claim 3 of the '576 patent teaches the step of mixing any one of an inorganic acid, an inorganic acid salt, an organic acid, and an organic acid salt, or two or more types thereof, into the aqueous solution comprising the chlorous acid.  

Regarding claim 39 of the instant application, claim 4 of the '576 patent teaches that the inorganic acid is carbonic acid, phosphoric acid, boric acid, or sulfuric acid.  

Regarding claim 40 of the instant application, claim 5 of the '576 patent teaches that the inorganic acid salt is carbonate, hydroxide salt, phosphate, or borate.  

Regarding claim 41 of the instant application, claim 6 of the '576 patent teaches that the carbonate is sodium carbonate, potassium carbonate, sodium bicarbonate, or potassium bicarbonate.  

Regarding claim 42 of the instant application, claim 7 of the '576 patent teaches that the hydroxide salt is sodium hydroxide or potassium hydroxide.  

Regarding claim 43 of the instant application, claim 8 of the '576 patent teaches that the phosphate is disodium hydrogen phosphate, sodium dihydrogen phosphate, trisodium phosphate, 6 of 22Application No. 16/088,708PATENT tripotassium phosphate, dipotassium hydrogen phosphate, or potassium dihydrogen phosphate.  

Regarding claim 44 of the instant application, claim 9 of the '576 patent teaches that the borate is sodium borate or potassium borate.  

Regarding claim 45 of the instant application, claim 10 of the '576 patent teaches that the organic acid is succinic acid, citric acid, malic acid, acetic acid, or lactic acid.  

Regarding claim 46 of the instant application, claim 11 of the '576 patent teaches that the organic acid salt is sodium succinate, potassium succinate, sodium citrate, potassium citrate, sodium malate, potassium malate, sodium acetate, potassium acetate, sodium lactate, potassium lactate, or calcium lactate.

Claims 1-11 of the '576 patent do not disclose the step of electrolyzing sodium chloride to obtain the chlorate aqueous solution.  

Wheaton teaches a method of electrolyzing sodium chloride to obtain the chlorate aqueous solution, wherein the chlorate aqueous solution comprises about 400 to 600 g/liter of sodium chlorate (see column 6, lines 55-60), overlapping the claimed range of at least about 45% sodium chlorate solution.

Wheaton further teaches that the electrolyzing comprises making an aqueous saturated sodium chloride solution flow in a diaphragm-free electrolytic cell (see for example, column 4, lines 35-40; column 5, lines 21-26; column 5, lines 59-66; column 6, lines 12-15) and adjusting a pH of an electrolyte solution to about 5.5 to 6 (see column 6, lines 63-64) (overlapping the claimed ranges of about 5.9 to about 7.0 and about 6.0) while conducting electricity for 70-340 hours (see column 5, lines 37-46) (overlapping the claimed range of about 15 hours or more) under conditions with a voltage of 3 V (see column 6, lines 65-67), anticipating the claimed range of about 2.75 to about 3.5 V and about 3 V; and a solution temperature of about 79 to 82 °C (see column 6, lines 65-67), overlapping the claimed range of about 70°C to about 90C. 

Wheaton further teaches that current density is a result-effective variable whose optimum value can be determined by routine experimentation (see column 4, lines 6-11).

Jackson teaches that manufacturing an aqueous solution of sodium chlorate on-site eliminates crystallizing the sodium chlorate, shipping, unloading, and handling the sodium chlorate which would be otherwise be purchased from off-site manufacturers (see column 4, lines 2-17).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by claims 1-11 of the '576 patent by adding the step of electrolyzing sodium chloride to obtain the chlorate aqueous solution as taught by Wheaton. The person with ordinary skill in the art would have been motivated to make this modification, because Jackson teaches that manufacturing an aqueous solution of sodium chlorate on-site eliminates crystallizing the sodium chlorate, shipping, unloading, and handling the sodium chlorate which would be otherwise be purchased from off-site manufacturers (see column 4, lines 2-17).	

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 10, 6th paragraph, of their communication dated 09/06/2022 that the claimed combination would fail to disclose or suggest generating a first reaction gas using an acid against the chlorate aqueous solution, and a second reaction gas using hydrogen peroxide to obtain an aqueous solution comprising a chlorous acid. Applicants' arguments are not persuasive, because Goda discloses that reacting a sodium chlorate aqueous solution with sulfuric acid forms a chloric acid solution, and it was known in the art that above a concentration of approximately 30%, chloric acid solutions decompose to give a variety of products, for example:
8 HClO3 → 4 HClO4 + 2 H2O + 2 Cl2 + 3 O2
3 HClO3 → HClO4 + H2O + 2 ClO2
(see the Wikipedia entry on chloric acid)
The gases obtained from the above spontaneous decomposition of chloric acid read on the first reaction gas and/or the second reaction gas.

	
Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 11,  2nd and 3rd paragraphs, of their communication that the present invention proposes a manufacturing method that recovers the loss of chlorine dioxide which could not be solved in Goda. Applicants' arguments are not persuasive, because Goda teaches recovery of ClO2 using Equations D and E as shown in paragraph 0042.

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 11, 3rd paragraph, of their communication that Goda’s process is inefficient, because it directly extracts chlorous acid from the reaction solution prepared from mixing sulfuric acid and hydrogen peroxide with chlorate (ClO3-). Applicants' arguments are not persuasive, because Goda discloses that reacting a sodium chlorate aqueous solution with sulfuric acid forms a chloric acid solution, and it was known in the art that above a concentration of approximately 30%, chloric acid solutions decompose to give a variety of products, for example:
8 HClO3 → 4 HClO4 + 2 H2O + 2 Cl2 + 3 O2
3 HClO3 → HClO4 + H2O + 2 ClO2
(see the Wikipedia entry on chloric acid)

Allowable Subject Matter

Claims 13-15 and 18-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim 1 and any intervening claims.  

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 13 as a whole, including the limitation that the acid comprises an acidic thiosulfuric acid or a salt thereof.

The prior art of record does not teach or render obvious the invention of claim 18 as a whole, including the limitation that the oxyacid with a reducing action is 3 of 22Application No. 16/088,708PATENT acidic thiosulfuric acid, dithionous acid, peroxymonosulfuric acid, peroxydisulfuric acid, peroxyphosphoric acid, peroxychromic acid, or manganese oxide.

The prior art of record does not teach or render obvious the invention of claim 26 as a whole, including the step of generating a first reaction gas using the acid and the oxyacid with a reducing action in step (2).

The prior art of record does not teach or render obvious the invention of claim 27 as a whole, including the step of generating a second reaction gas using hydrogen peroxide and the oxyacid with a reducing action in step (2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795